96 N.Y.2d 839 (2001)
754 N.E.2d 193
729 N.Y.S.2d 434
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ANONYMOUS, Appellant.
Court of Appeals of the State of New York.
Decided June 5, 2001.
Office of the Appellate Defender, New York City (Daniel A. Warshawsky of counsel), for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Deborah L. Morse and Susan Gliner of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO concur.


*840 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. The motivation of defendant's main alibi witness to fabricate testimony was not collateral and, therefore, Supreme Court did not abuse its discretion in permitting cross-examination of the witness or in admitting rebuttal testimony refuting the alibi witness's claims. We note the point raised by defendant as to the prosecutor's improper comments during the summation, but are unable to reach it. We do not condone the summation and base our affirmance solely on defendant's failure to preserve the issue. Defendant's remaining argument regarding the court's charge is likewise unpreserved (People v Thomas, 50 NY2d 467, 471-472).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.